Citation Nr: 0108256	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) dependency 
and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 until he 
died on September [redacted], 1992.  The appellants are his parents.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 determination, by the VA 
Regional Office (RO) in Boston, Massachusetts, that that the 
appellants were not eligible for VA DIC benefits because as 
their income exceeded the DIC income limit.


FINDINGS OF FACT


1.  The veteran died in service on September [redacted], 1992.

2.  The appellants' application for VA DIC benefits as 
parents of the veteran, received in March 1999, indicated 
that they had annual income of over $35,000.  

3.  The appellants' countable income exceeds the maximum 
annual income for DIC benefits for parents.


CONCLUSION OF LAW

As the appellants' countable income is excessive for the 
receipt of DIC benefits, the criteria for entitlement to such 
benefits are not met.  38 U.S.C.A. §§ 1315, 5312 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.25, 3.251, 3.262 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from April 
1991 until he died on September [redacted], 1992.  The appellants 
contend that they are entitled to parent's DIC benefits.  

Under applicable criteria, DIC is not payable to parents 
whose annual income exceeds the limits set by 38 U.S.C.A. 
§ 1315 and 38 U.S.C.A. § 5312 (West 1991 & Supp. 2000).  
Effective December 1, 1998, the maximum annual rate of DIC 
for a parent living with a spouse is $13,423.  VA Manual M21-
1, Part I, Appendix B (Change 31, September 27, 1999).

In March 1999, the appellants filed an application for DIC 
benefits as parents.  This report indicated, in pertinent 
part, that the appellants' income for 1998 was over $35,000.  
Specifically, it was reported that the veteran's father had 
earned $10,000 up until that point in the year, and expected 
an additional $22,000 in earnings for the remainder of the 
year.  In the meantime, the veteran's mother had earned $555 
and expected an additional $4,000.  In addition, they 
reported dividend income (received and expected) of about 
$159.  This income far exceeds the income limitation of 
$13,423 allowed by law effective December 1, 1998 for DIC 
benefits for parents.

The appellants believe that they deserve to receive DIC 
benefits because of the circumstances surrounding the 
veteran's death, and because of the appellant mother's 
failing health and inability to work full-time.  In their 
substantive appeal received in March 2000, monthly medical 
expenses of approximately $81.53 are listed.  Even assuming 
that this figure is correct (and the Board has no reason to 
believe otherwise), and assuming that the appellant mother is 
earning no income, the appellants' income is still excessive 
for the receipt of DIC. 

While the Board is sympathetic to the appellants' situation, 
the Board must nevertheless conclude, based upon the 
financial information provided, that the appellants' 
countable income is excessive for the receipt of DIC 
benefits.  38 U.S.C.A. §§ 1315, 5312 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.25, 3.251, 3.262 (2000).  As such, the 
Board has no legal recourse but to deny the appellants' 
claim.  


ORDER

The appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

